
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


DEPOSIT AGREEMENT

        This Deposit Agreement is made this 21 day of May, 2002 (hereinafter
referred to as "this Agreement")

        Between

        Navigation Technologies Corporation, a Delaware corporation located at
222 Merchandise Mart, Suite 900, Chicago, Illinois 60654 USA (hereinafter
referred to as "the Depositor")

        And

        KONINKLIJKE PHILIPS ELECTRONICS N.V., a public company incorporated
under the laws of the Netherlands, with its registered office at Groenewoudseweg
1, 5621 BA Eindhoven, the Netherlands (hereinafter referred to as "Philips")

        In this Agreement, the Depositor and Philips are referred to
individually as "Party" and collectively as "Parties".

        WHEREAS the Depositor has requested and Philips has agreed to accept
deposits from the Depositor as hereinafter provided for the purpose of
optimising the returns on any temporary excess liquidity Depositor might have
from time to time.

        NOW THEREFORE, in consideration of the mutual terms and conditions
hereinafter appearing, the Parties hereby agree as follows:

        1. Purpose of Deposit

        The Depositor may deposit certain amounts (hereinafter referred to as a
"Deposit" or "Deposits" as the case may be) with Philips in accordance with this
Agreement for the purpose of optimising the returns on any temporary excess
liquidity it might have from time to time.

        2. Deposit Facility

        Philips shall make available to the Depositor as of the date hereof
deposit facilities (hereinafter referred to as "the Facility") based upon the
terms and conditions hereinafter appearing.

        3. Availability

        Subject to Article 8 of this Agreement, the Facility shall expire on
May 21, 2003 (hereinafter referred to as "the Expiry Date"). After the Expiry
Date, Depositor shall no longer be permitted to make any Deposits with Philips
pursuant to this Agreement. All outstanding Deposits and interest accrued
thereon shall become due and payable by Philips to the Depositor on the Expiry
Date, and Philips shall pay the Depositor, in immediately available funds on the
Expiry Date, an amount equal to all outstanding Deposits and interest accrued
thereon.

        4. Procedure for Deposits

        (a)  The Depositor can make Deposits on a daily basis. The Depositor
shall notify Philips in writing of any Deposit it wishes to place with Philips
(hereinafter referred to as "the Notice"), each Notice to be received by Philips
two business days (or less, if mutually agreed upon) prior to the first day that
the Deposit is to be placed. Each Notice shall specify the currency of the
Deposit (either Euros or US Dollars), the amount of the Deposit, the start date
of the Deposit, and the interest period of the Deposit. On the start date
specified for each Deposit, the Depositor will credit the full amount of the
Deposit to Philips's bank account specified by Philips in freely transferable
same day funds.

        (b)  Each request for a Deposit placement shall be for a sum of at least
(the Euro equivalent of) Five Hundred Thousand US Dollars (USD $500,000) or in
integral multiples thereof.

        (c)  It is understood and agreed that the Deposits, including any
interest earned thereon, are being held by Philips solely for the benefit of the
Depositor.

        (d)  Philips hereby waives any and all rights of lien, attachment or
set-off whatsoever, if any, against the Deposits, including any interest accrued
thereon, whether such rights arise by reason of statutory or common law, by
contract or otherwise, except in connection with (i) the Counter Guarantee
Letter Agreement made by Depositor in favor of Philips dated March 28, 2002 or
(ii) any indebtedness for borrowed money.

        (e)  Philips shall pass along to Depositor any insurance, if any,
protecting the Deposits and any interest accrued thereon against risk of loss or
liability.

--------------------------------------------------------------------------------


        5. Withdrawal

        (a)  Withdrawal of the principal amount of a Deposit by the Depositor
shall take place at the end of each interest period for such Deposit, unless:

(i)it is withdrawn prior to the end of each interest period in accordance with
Article 6 of this Agreement; or,

(ii)the duration of the Deposit is rolled over pursuant to Article 5(b) below.

        (b)  Subject to Article 3 hereinabove, the Depositor may request that
any Deposit be rolled over. In such circumstances, the Depositor shall submit a
Request for Rollover to Philips to be received by Philips no later than two
business days (or less, if mutually agreed upon) prior to the maturity date of
such Deposit (hereinafter referred to as "the Request"). Each Request shall
specify the amount of Deposit requested to be rolled over and the new interest
period of that particular Deposit.

        6. Early Withdrawal

        The Depositor may request for an early withdrawal, prior to the end of
the interest period, of any Deposit or any part of it amounting to (the euro
equivalent of) Five Hundred Thousand US Dollars (USD $500,000) or a whole
multiple of that amount, without premium or penalty at any time if the Depositor
gives Philips no less than two business days' written notice of the Deposit to
be withdrawn, and the date and amount of the early withdrawal.

        At the time of an early withdrawal, Philips shall also pay Depositor the
aggregate of accrued interest on the amount withdrawn and the difference, as the
case may be, between (i) the amount of interest earned on a Deposit equal to the
amount prepaid placed in the London Interbank Market for the remainder of the
interest period at an interest rate of LIBOR less 0.25% for such period, and
(ii) the amount of interest which would otherwise be payable by Philips to the
Depositor for such period had the Deposit not been withdrawn earlier.

        The notice of intention to make an early withdrawal shall be irrevocable
and shall oblige Philips to make such payment of the Deposit and any interest
accrued thereon, to Depositor on the relevant date in immediately available same
day funds.

        7. Interest

        (a)  Each Deposit shall bear interest calculated by reference to
successive interest periods, determined as hereinafter provided, each of which
shall, subject to Article 3, have a duration of a period of between 7 days and
365 days.

        (b)  The Depositor shall notify its selection as to the duration of each
interest period in the Notice, provided that if the Depositor fails to give
notice of its selection of the duration of an interest period, such interest
duration shall be one week.

        (c)  Each subsequent interest period shall commence on the last day of
the preceding interest period.

        (d)  If any interest period would otherwise end on a day, which is not a
business day, that interest period shall be extended to the next succeeding
business day.

        (e)  No interest period shall extend beyond the Expiry Date.

        (f)    The rate of interest applicable to each Deposit for each interest
period relative thereto shall be LIBOR less 0.25%.

        (g)  Interest will be calculated on the basis of a year consisting of
360 days for US Dollar Deposits, and the number of days actually elapsed (as
opposed to business days), and shall be payable on the last day of each interest
period.

        (h)  Philips shall provide the Depositor monthly statements setting
forth the amount of all Deposits and interest accrued thereon within 15 days
following the last day of each month. In case of conflict between the Parties,
these statements shall be conclusive evidence; provided that the Depositor has
not provided written notice to Philips of any dispute with the amounts set forth
in such statements within thirty (30) days after the receipt of such statements.

        8. Term and Termination

        (a)  Philips may terminate this Agreement if a Termination Event occurs,
upon which event Philips shall immediately repay to the Depositor all
outstanding Deposits and interest accrued thereon. A Termination Event occurs if
Philips ceases to own or control directly or indirectly more than 50% of the
outstanding common stock of the Depositor.

--------------------------------------------------------------------------------

        (b)  The Depositor may terminate this Agreement in the event that
(i) Philips breaches the terms of this Agreement or (ii) Philips becomes subject
to bankruptcy or similar proceedings, a receiver is appointed for all or a
portion of Philips' assets or there is an assignment for the benefit of
creditors. If Depositor terminates this Agreement as provided herein, Philips
shall immediately repay to Depositor all outstanding Deposits and interest
accrued thereon.

        9. Conditions Precedent

        This Agreement and the rights and obligations created hereunder shall be
subject to Philips being provided with the counterpart of this Agreement, duly
executed by the Depositor thereby confirming its agreement with all the terms
and conditions therein.

        10. Representations and Warranties

        Philips and Depositor each hereby represent and warrant for themselves
that (i) they have full right, power and authority, without the consent of any
other person or governmental body, to execute and deliver this Agreement and to
carry out the transactions contemplated hereby and (ii) this Agreement has been
duly executed and delivered and constitutes lawful, valid and legally binding
obligations of Philips and Depositor, respectively, enforceable in accordance
with its terms.

        11. Taxes

        All taxes directly related to the Facility are for the account of the
Depositor. Philips represents and warrants to Depositor that the Depositor will
not incur any taxes of any kind with respect to the Deposits or interest accrued
thereon under any current applicable provisions of Dutch law. No representation
or warranty is given by Philips as to any change in the provisions of Dutch law
or future applicable provisions of Dutch law occurring or in place after the
date of this agreement.

        12. Payments

        (a)  All payments to be made under this Agreement shall be made free and
clear of and without any deductions or withholdings whatsoever and shall be made
on the due dates herein specified. If the due date is not a business day, the
payment shall be made on the business day immediately following that day.

        (b)  All payments by Philips to Depositor shall be made by wire transfer
of immediately available funds to the account specified by the Depositor from
time to time.

        13. No Assignment

        Neither Party shall assign any of its rights and/or obligations herein
without prior written consent of the other Party.

        14. Successors and Assigns

        In this Agreement, where the context so requires or admits, the
expressions "the Depositor" and "Philips" shall include the Parties' respective
successors-in-title and permitted assigns.

        15. Notices

        All notices required or permitted to be given under this Agreement shall
be given by way of courier for which proof of delivery is provided or by fax to
the intended recipient as follows:

If to Depositor:

Navigation Technologies Corporation
222 Merchandise Mart
Suite 900
Chicago, IL 60654
Attention: General Counsel
Telecopy No.: (312) 894-7212

With a copy to:

Navigation Technologies Corporation
222 Merchandise Mart
Suite 900
Chicago, IL 60654
Attention: Vice President and Controller
Telecopy No.: (312) 894-7212

--------------------------------------------------------------------------------




If to Philips:

Koninklijke Philips Electronics N.V.
Breitner Center, Building HBT 12
Amstelplein 2
1070 MX Amsterdam
The Netherlands Attention: Corporate Treasury Department
Telecopy No.: 31 20 59 77 350

        Any Party may change its address for receiving notice by written notice
given to the other Party. Notices shall, except as otherwise provided herein, be
deemed duly given (i) in the case of registered post, after the elapse of two
business days after the date of posting, and (ii) in the case of fax, after the
elapse of twelve hours from the time of faxing.

        16. Business Day

        All references in this Agreement to "business days" shall mean calendar
days on which the banks in The Netherlands and the banks in the currency
denominated for the relevant Deposits are open for business.

        17. No Waiver

        No failure by any Party at any time, or from time to time, to enforce or
require the strict keeping and performance of any of the terms or conditions of
this Agreement shall affect or impair the right of that Party to enforce or
require the strict keeping and performance of any terms and conditions of this
Agreement.

        18. Severability

        Each of the rights and obligations contained in this Agreement shall be
deemed to be distinct and severable terms to the extent that if one or more of
such rights and obligations shall be or be declared or become void or
unenforceable, then the remaining rights and obligations shall (unless the
effect is to frustrate the fundamental basis of this Agreement) continue in
force and effect.

        19. Governing Law and Jurisdiction

        This Agreement shall be construed in accordance with the law of the
Netherlands. All disputes arising out of and in connection with this Agreement
shall be submitted to the competent courts which have jurisdiction.

        20. Entire Agreement

        This Agreement contains all of the covenants and agreements between the
parties regarding the subject matter hereof.

        * * *

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF THE AUTHORISED REPRESENTATIVES OF THE DEPOSITOR AND
PHILIPS HAVE SIGNED THIS AGREEMENT, THE DATE AND YEAR FIRST ABOVE WRITTEN.


The Depositor,
Navigation Technologies Corporation
 
By:
 
/s/  JUDSON GREEN      

--------------------------------------------------------------------------------


  Its:   President and CEO

--------------------------------------------------------------------------------

 
Philips,
Koninklijke Philips Electronics N.V.
 
By:
 
/s/

--------------------------------------------------------------------------------


  Its:   SVP Corp. Finance

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

